Exhibit 10.2

GRAPHIC [g143681koi001.jpg]

 

225 West Hillcrest Drive, Mail Code: CA6-918-01-03, Thousand Oaks, CA 91360

 

Phone: (800) 669-2955

 

 

Fax: (805) 381 6165

 

 

 

June 30, 2010

 

Client # 8752

 

Home Loan Center, Inc.

163 Technology Drive

Irvine, CA 92618

Attn: Rian Furey, Senior Vice President

Email: Rian.Furey@lendingtree.com

 

RE:          Mandatory Forward Loan Volume Commitment

 

Dear Mr. Furey,

 

Home Loan Center, Inc. (“Client”) has agreed to the following Mandatory Forward
Loan Volume Commitment (the “Commitment”) with Bank of America Home Loans
Correspondent Lending (“Bank of America”):

 

Effective Date:

June 30, 2010

 

 

Volume Commitment Delivery Period:

Effective Date through June 29, 2011

 

 

Qualifying Loan Programs:

All Loan Programs

 

 

Minimum Qualifying Amount:

Minimum of 25% of Conventional Conforming Mortgage Loans and 25% of Government
Mortgage Loans originated and closed by Client (including banked and brokered
loans).

 

 

Non-Delivery Fee:

If Client fails to deliver to Bank of America the required Minimum Qualifying
Amount on a quarterly basis, Client shall pay Bank of America a non-delivery fee
of 25 basis points on the shortfall. All Non-Delivery Fees will be invoiced to
Client and shall be due and payable within thirty (30) days after the invoice
date.

 

Additional Terms and Conditions:

 

All Loans sold by Client to Bank of America under this Commitment shall be
subject to the terms and conditions of the correspondent Loan Purchase Agreement
between Bank of America and Client, which is hereby incorporated by reference
and made a part hereof.

 

Bank of America and Client may terminate this Commitment with or without cause
and, upon such termination, a Non-Delivery Fee on any volume shortfall as of the
effective termination date shall be due and payable on the effective termination
date.

 

This Commitment may be executed simultaneously in any number of counterparts. 
Each counterpart shall be deemed to be an original, and all such counterparts
shall constitute one and the same instrument.  Facsimile signatures shall be
deemed valid and binding to the same extent as the original.

 

Home Loan Center, Inc. Initials RF

 

Bank of America Initials BK

 

1

--------------------------------------------------------------------------------


 

This Commitment and any related exhibits and attachments are confidential and
may not be disclosed to any third party without the prior consent of Bank of
America.

 

Please execute this Commitment and return to the undersigned.  We look forward
to a mutually beneficial and prosperous relationship.

 

Sincerely,

 

Bank of America, N.A.

 

 

By:

/s/ Blair Kenny

 

 

 

 

 

 

Name:

Blair Kenny

 

 

 

 

 

 

Title:

Senior Vice President

 

 

 

 

 

 

Dated:

July 15, 2010

 

 

 

 

 

 

 

 

 

 

Acknowledged by:

 

 

 

Home Loan Center, Inc.

 

 

 

 

 

 

 

 

 

By:

/s/ Rian Furey

 

 

 

 

 

 

Name:

Rian Furey

 

 

 

 

 

 

Title:

Senior Vice President

 

 

 

 

 

 

Dated:

July 15, 2010

 

 

 

Home Loan Center, Inc. Initials RF

 

Bank of America Initials BK

 

2

--------------------------------------------------------------------------------